Citation Nr: 0024261	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  95-41 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for pes planus. 

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1976 to January 
1979.  This matter comes to the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Seattle Regional Office 
(RO) which denied the claims of service connection for pes 
planus and a psychiatric disorder.  The appellant disagreed 
with this determination in March 1994 and amended his claim 
to include service connection for PTSD.  He thereafter 
perfected an appeal as to these issues, which are as stated 
on the title page of this decision.  


FINDINGS OF FACT

1.  No competent evidence has been submitted linking the 
post-service findings of pes planus to service.

2.  No competent evidence has been submitted linking post-
service findings of a psychiatric disorder, excluding PTSD, 
to service.  

3.  The appellant's pre-existing PTSD likely as not underwent 
an increase in disability during active service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for pes planus is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of service connection for a psychiatric 
disorder, excluding PTSD, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The appellant's PTSD was aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Pes Planus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The initial question 
is whether the appellant has presented evidence of a well-
grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  This evidentiary 
threshold is rather low, requiring only that a claim be 
plausible or capable of substantiation.  Hensley v. West, No. 
99-7029, slip op. at 13 (Fed. Cir. May 12, 2000) (citing 
Murphy, 1 Vet. App. at 81).  An allegation that a disorder is 
service connected is not sufficient; the appellant must 
submit competent evidence in support of the claim that would 
justify a belief by a fair and impartial individual of its 
plausibility.  38 U.S.C.A. § 5107; Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  

For a claim to be well grounded, there must be competent 
medical evidence of a current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Hensley, No. 99-7029, slip op. at 13 (Fed. Cir. May 12, 
2000); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  A claim may also be well 
grounded if the condition is observed in service or during an 
applicable presumptive period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  See also Grottveit v. Brown, 5 Vet. 
App. 91 (1993) (type of evidence required depends on issue 
presented).  If the appellant does not meet this burden, VA 
cannot assist in development of evidence pertinent to the 
claim.  Morton v. West, 12 Vet. App. 477 (1999).  

The post-service evidence concerning the appellant's feet 
consists of a June 1993 VA clinical record showing flexible 
pes planus, with complaints of foot pain for the previous 
several months.  This document satisfies the initial element 
of a well-grounded claim.  

The service medical records are silent as to any finding of 
pes planus (flatfoot).  The October 1975 enlistment and 
January 1979 separation medical examinations reported normal 
feet on clinical evaluation.  The only clinical reports 
concerning the feet consist of a June 1976 entry describing a 
possible fracture of the left foot and blisters on both feet 
after playing basketball barefoot and an August 1977 entry 
showing a one inch long laceration on the right foot.  These 
findings satisfy the second element of a well-grounded claim.  

The third element requires competent medical evidence linking 
the current findings to those in service.  The June 1993 VA 
clinical record, though, does not include any medical comment 
suggesting such a link.  At best, the June 1993 entry 
described a several-month history of pes planus.  The phrase 
"several months" cannot logically be extended to include 
the more than 14 years between the time of such entry and the 
appellant's separation from service.  The only post-service 
evidence attesting to that link is the appellant's own 
contentions.  Generally statements prepared by lay persons 
ostensibly untrained in medicine cannot constitute competent 
medical evidence to render a claim well grounded.  A lay 
person can certainly provide an eyewitness account of an 
appellant's visible symptoms.  Layno v. Brown, 5 Vet. App. 
465, 469 (1994).  However, the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge.  
For the most part, a witness qualified as an expert by 
knowledge, skill, experience, training, or education must 
provide medical testimony.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The record does not indicate that 
the appellant has the requisite expertise to offer a medical 
opinion.  Therefore, his contentions alone cannot satisfy the 
third element of a well-grounded claim.  

As the appellant has submitted evidence satisfying the first 
and second elements of a well-grounded claim, but not the 
third element, the claim is not well grounded.  Because the 
claim is not well grounded, VA cannot assist the appellant in 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Morton, 12 Vet. App. at 485.  

II.  Service Connection for a Psychiatric Disorder, excluding 
PTSD

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Since the appellant served continuously for 90 days 
or more during a period of war or during peacetime after 
December 31, 1946, psychosis manifest to a degree of 10 
percent within one year from the date of termination of such 
service shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The initial question is whether the appellant has presented 
evidence of a well-grounded claim, which is governed by the 
same law as discussed above.  See 38 U.S.C.A. § 5107(a); 
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000); 
Grottveit, 5 Vet. App. at 92-93; Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Murphy, 1 Vet. App. at 81.  There must 
be competent medical evidence of a current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and competent medical evidence of a nexus, 
or link, between the in-service injury or disease and the 
current disability.  Hensley, slip op. at 13.  A claim may 
also be plausible if the condition is observed in service or 
during the one-year applicable presumptive period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 495-98.  If an 
appellant does not meet this burden, VA cannot assist him 
develop evidence pertinent to the claim.  Morton, 12 Vet. 
App. at 485.  

The evidence of record includes numerous post-service 
diagnoses of psychiatric disorders.  Those diagnoses include 
pyromania, alcohol abuse, anti-social personality disorder, 
and dissociative state, noted in April 1986 private clinical 
records, the earliest diagnoses on record, and polysubstance 
abuse and borderline personality disorder shown in the July 
1998 VA examination report, the most recent diagnoses.  Also 
of record is a January 1981 private clinical record 
discussing the appellant's excessive alcohol use.  Between 
April 1986 and July 1998, various psychiatrists, 
psychologists, and physicians diagnosed alcohol abuse and 
dependence, polysubstance abuse, borderline personality 
disorder, cyclothymic disorder, depression, bipolar disorder, 
adjustment disorder, obsessive-compulsive personality 
disorder, dysthymic disorder, anxiety disorder, nicotine 
dependence, panic disorder, pyromania, anti-social 
personality disorder, and mixed personality disorder.  This 
evidence satisfies the initial element of a well-grounded 
claim.  

The appellant contends that he had a psychiatric episode in 
service, and the service medical records document such an 
episode in July 1977.  He complained of various psychiatric 
symptoms, including anxiety, homicidal thoughts, 
irritability, flashbacks, and depression in response to 
pressures he experienced as a mess cook.  Examiners in 
service diagnosed immature personality disorder, acute 
depression, transient situational disturbance, acute 
situational reaction, and acute transient behavior change 
(situational reaction with some hysteria).  Although the 
January 1979 separation medical examination noted a normal 
psychiatric clinical evaluation, the July 1977 findings 
satisfy the second element of a well-grounded claim.  

The third element requires competent medical evidence linking 
the current findings with those in service.  The diagnosed 
personality disorders are not diseases for which service 
connection may be granted.  38 C.F.R. §§ 3.303(c).  
Therefore, that aspect of the claim cannot be well grounded.  
As for the diagnoses of alcohol abuse and dependence, direct 
service connection is precluded for disability resulting from 
alcohol abuse or dependence.  38 U.S.C.A. § 105(a); VA O.G.C. 
Prec. Op. 7-99 (June 9, 1999); VA O.G.C. Prec. Op. 2-98 (Feb. 
10, 1998); 38 C.F.R. §§ 3.1(m), 3.301(a), (c)(2), (d).  See 
also Barela v. West, 11 Vet. App. 280 (1998) (service 
connection on a secondary basis may be established, but 
compensation benefits may not be paid for such disability).  

As for the remaining psychiatric diagnoses, first noted in 
April 1986, none of the evidentiary record indicated that 
there was an etiologic link between those diagnoses and 
service or the one-year period following service.  Nor was 
there any continuity of documented psychiatric symptomatology 
between the end of the one-year presumptive period following 
service (ending in January 1980) and the first psychiatric 
diagnosis (in April 1986).  Although the appellant has 
asserted that his current psychiatric disorders were related 
to service, that assertion addresses a question of medical 
causation requiring medical expertise.  Generally, statements 
prepared by lay persons ostensibly untrained in medicine 
cannot constitute competent medical evidence to render a 
claim well grounded.  See Layno, 5 Vet. App. at 469; 
Espiritu, 2 Vet. App. at 494-95.  The record does not 
indicate that the appellant has the requisite medical 
expertise to provide competent medical evidence establishing 
such a relationship.  His assertions regarding these matters 
are not sufficient to establish a well-grounded claim.  

While the medical evidence reflected diagnosis and treatment 
of a psychiatric disorder post service, no medical evidence 
of record expressly linked those diagnoses to service or the 
expiration of the one-year period after service separation.  
The lack of any such linkage over the course of more than six 
years, from January 1980 to April 1986, does not satisfy the 
third element of a well-grounded claim.  The claim is not 
well grounded and VA cannot assist the appellant in the 
development of facts pertinent to the claim.  See 38 U.S.C.A. 
§ 5107(a); Morton, 12 Vet. App. at 485.  

Although VA is not obligated to assist the appellant in the 
development of facts pertinent to this claim, it has an 
obligation to notify him when the circumstances of the case 
put it on notice that missing but relevant evidence may or 
could exist that, if true, would make the claim plausible.  
38 U.S.C.A. § 5103(a); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  In this case, however, the appellant has not 
specifically identified any available evidence that has not 
been submitted or obtained that would support a well-grounded 
claim.  Thus, VA has satisfied its obligation under 38 
U.S.C.A. § 5103(a).  Slater v. Brown, 9 Vet. App. 240 (1996).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity to present argument and evidence in support 
of his claim.  Any error by the RO in deciding this case on 
the merits, rather than being not well grounded, was not 
prejudicial to the appellant.

III.  Service Connection for PTSD

With respect to the claim of service connection for PTSD, a 
well-grounded claim of this benefit requires medical evidence 
of current PTSD, presumed credible lay evidence of an in-
service stressor, and medical evidence linking the two.  
Gaines v. West, 11 Vet. App. 353, 357 (1998); Cohen (Douglas) 
v. Brown, 10 Vet. App. 128 (1997).  The evidence indicates 
that the appellant has a current diagnosis of PTSD, first 
noted in about 1986.  In more than one medical document, that 
diagnosis was predicated on a history of pre-service, 
childhood sexual trauma as described by the appellant.  
Moreover, the medical documents also show that his experience 
in service, including mental and physical stress imposed 
during basic training, exacerbated the disorder caused by 
pre-service childhood sexual trauma.  Thus, he has submitted 
competent evidence satisfying the three elements of a well-
grounded claim.  

As the PTSD service-connection claim is well grounded, VA has 
a duty to assist the appellant in the development of the 
facts pertinent to the claim.  The appellant alleges that 
during service he experienced stressful events aggravating 
his PTSD.  He stated he was verbally and physically assaulted 
in a manner that led him to again experience the fear and 
helplessness of his childhood sexual trauma.  The stressors, 
the appellant maintains, aggravated the PTSD that arose from 
his pre-service experiences.  The Board finds that VA has 
satisfied its duty to assist the appellant in the development 
of facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  The 
development of this case appears in accordance with the 
development required of claims involving allegations of 
personal assault.  See Patton v. West, 12 Vet. App. 272 
(1999);  VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III,  5.14 
(Feb. 20. 1996) (hereinafter M21-1).  See also YR v. West, 11 
Vet. App. 393 (1998) ( 5.14 is a substantive rule and the 
equivalent of a VA regulation).  On review, the Board sees no 
areas in which further development may be fruitful.  

As to the merits of the claim, private clinical records in 
April 1987 first diagnosed PTSD based on pre-service 
childhood sexual trauma.  The appellant maintains that he 
again experienced stressful events in service, including 
verbal and physical abuse by drill instructors during boot 
camp and long and difficult periods of work.  

The appellant is considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).  The enlistment examination in October 
1975 found a normal psychiatric clinical evaluation and did 
not indicate either PTSD or a history of pre-service trauma.  
Thus, the appellant is considered to have been in sound 
condition at that time.  He asserts that he had pre-service 
trauma and presumably some latent PTSD symptomatology when he 
entered service.  Because personal trauma is an extremely 
sensitive issue, many incidents are not officially reported.  
It may prove difficult to produce evidence to support the 
occurrence of the pre-service stressor.  M21-1, para. c.(2).  
The appellant indicated in one statement that he did not 
inform his mother of the pre-service trauma until 1980, after 
he separated from service.  If he did not inform his family 
of the trauma, it is highly unlikely he would have informed 
anyone before service or a service medical officer when he 
enlisted or at any time during service.  Given the nature of 
the allegations, the Board concludes that the appellant's 
post-service statements that he experienced pre-service 
childhood sexual trauma constitute clear and unmistakable 
(obvious or manifest) evidence demonstrating that such trauma 
occurred prior to service.  

A preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a) and (b).  

Each diagnosis of PTSD noted in the record generally was 
predicated on the appellant's history of pre-service 
childhood sexual trauma.  Those documents specifically 
addressing the appellant's allegation of increase in 
symptomatology caused by his in-service stressors, and 
thereby providing strong medical support for the appellant's 
contentions, included the following:

? In January and December 1995, a private psychologist 
stated that the appellant's stressors included pre-
service childhood sexual trauma and in-service stress.  
He also opined that the in-service experiences 
aggravated his PTSD, which he had since his earlier 
pre-service trauma.  

? VA hospital records in July 1997 included a diagnosis 
of PTSD based on a pre-service stressor and an 
examiner's opinion that in-service experiences 
exacerbated the disorder.  

? VA clinical records from November 1996 to June 1998 
included comments by examiners that the appellant's 
PTSD, based on a pre-service stressor, had been 
exacerbated by in-service experiences.  

? A private mental health counselor in May 1998 commented 
that the appellant's PTSD, based on a pre-service 
stressor, had been exacerbated by in-service 
experiences.  

The record also includes VA examination in July 1998, which 
included a diagnosis of PTSD based on pre-service trauma.  
However, the examiner there opined that the claimed in-
service stressors were self-induced and that there was no 
evidence that routine duties had exacerbated his PTSD 
symptomatology.  He concluded that PTSD existed prior to 
service and was not aggravated by service.  

In determining whether service connection is warranted, the 
Board must weigh the evidence, determining which supports the 
claim and which does not.  If the evidence supports the claim 
or is in relative equipoise, the appellant prevails.  If a 
fair preponderance of the evidence is against the claim, the 
claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 51 (1990).  Here, the bulk of the 
medical opinion evidence supports the claim.  The private 
psychologist in January and December 1995, the VA examiners 
from November 1996 to June 1998, and the private mental 
health counselor in May 1998 all concluded that the 
appellant's PTSD based on a pre-service stressor had 
increased due to his in-service traumatic experiences.  The 
sole contrary opinion was that of the July 1998 VA examiner.  
Moreover, the opinion favoring the appellant's contentions 
were rendered by mental health professionals who had treated 
the appellant, and who thereby had more experience with his 
particular circumstances than the July 1998 VA examiner.  
Finally, while the record does not include documentation of 
the appellant's claimed pre-service stressor, his contentions 
throughout have been consistent and the medical examiners 
consulting with the appellant have repeatedly accepted his 
statements as truthful for treatment purposes.  

In view of these facts, and the reasoning noted above, the 
Board concludes that the evidence supports the appellant's 
contentions that he has PTSD predicated on pre-existing 
childhood sexual trauma and that in-service stressors 
increased the severity of his PTSD symptomatology.  
Therefore, it is the determination of the Board that the 
evidence supports service connection for PTSD, to the extent 
that it was aggravated by service.  


ORDER

Service connection for pes planus is denied.  

Service connection for PTSD, by way of aggravation, is 
granted.  

Service connection for a psychiatric disorder, except for 
PTSD, is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

